 CARLSON ROOFING CO., INC.Carlson Roofing Co., Inc. and Roofers Local No. 6,United Slate, Tile and Composition Roofers, Dampand Waterproof Workers Association, AFL-CIO.Case 33-CA-3680September 19, 1979DECISION AND ORDERBY MEMBERS PENELLO, MURPHY, AND TRUESDALEOn July 11, 1979, Administrative Law Judge Ber-nard Ries issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief, and the General Counsel filed abrief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent, CarlsonRoofing Co., Inc., Rockford, Illinois, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as so modi-fied:1. Substitute the following for paragraph (c):"(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofrights guaranteed them by Section 7 of the Act."I Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.2 In par. (c) of his recommended Order. the Administrative Law Judgeprovided that Respondent shall cease and desist from "in any other manner"interfering with, restraining, or coercing its employees in the exercise of theirrights guaranteed in Sec. 7 of the Act. However, it is the Board's policy thatsuch an order is warranted only where a respondent is shown to have aproclivity to violate the Act, or has engaged in such egregious or widespreadmisconduct as to demonstrate a general disregard for the employees' funda-mental statutory rights. Hickmott Foods, Inc., 242 NLRB 1357 (1979). Wefind that the broad injunctive order issued against Respondent is not war-ranted in this case, and we will modify the Administrative Law Judge'sOrder and notice accordingly.2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had the opportu-nity to present their evidencc, it has been decided thatwe violated the law and we have been ordered to postthis notice. We intend to carry out the Order of theBoard and to abide by the following:The National Labor Relations Act, as amended,gives all employees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a representa-tive they chooseTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all such activities ex-cept to the extent that the employees' bargain-ing representative and the employer have acollective-bargaining agreement which im-poses a lawful requirement that employees be-come union members.In recognition of these rights, we hereby notifyour employees that:WE WIIL NOT threaten employees in order toinfluence their protected concerted activities ortheir activities on behalf of Roofers Local No. 6,United Slate, Tile and Composition Roofers,Damp and Waterproof Workers Association, orany other labor organization.WE WILL NOT discharge or otherwise discrimi-nate against employees and thereby discouragetheir membership in or support for the above-named Union, or any other labor organization.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the National Labor Relations Act.WE WILL make whole our employees for anylosses they may have suffered as a result of ourunlawful discrimination against them on April12, 1978. plus interest.CARLSON ROOFING CO., IN('C.DECISIONBERNARD RIES, Administrative Law Judge: This matterwas heard in Rockford, Illinois. on April 17. 1979. The245 NLRB No. 413 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcomplaint alleges that Respondent, on April 12, 1978,threatened its employees with loss of work because of theirprotected activities in violation of Section 8(a)(1) and, onthe same date, laid off almost all of its employees for I dayin violation of Section 8(a) (3) and (1).Briefs have been received from the General Counsel andRespondent. On the basis of the entire record,' the demea-nor of the witnesses, and consideration of the briefs, I makethe following findings, conclusions, and recommendations.'Respondent, which is engaged in the roofing constructionand repair business in Rockford, Illinois, has recognized theUnion as the bargaining representative of its employees forperhaps 40 years. Since at least 1970 Respondent has bar-gained with the Union on a multiemployer basis; it is thelargest Employer in the group, employing about 50 work-ers.Some 95 percent of Respondent's business consists ofroof construction; the other 5 percent is roof repair. Sinceat least 1970 successive bargaining agreements have con-tained the following provision relating to the manning ofrepair crews:Patch and repair crews shall consist of one or morejourneymen roofers along with helpers as required forsafe working conditions and accepted roofing practice.If working conditions at job site proves need for addi-tional help, the foreman shall call the employer foradditional help or instructions.It appears from the testimony that under the foregoingprovision in years prior to 1978 it had been Respondent'sgeneral practice to assign only one employee to performpatch and repair work.' Philip Schultz, a former employeeof Respondent, became business agent of the Union in July1977 and soon thereafter began a campaign of sorts to con-vince the contracting roofers to send no less than two menout on repair jobs, citing safety considerations.4The issuewas one of the matters discussed at a labor-managementmeeting held in September 1977 between the Union andrepresentatives of Respondent and other contractors.At that meeting Edwin Carlson, president of Respondent,told Schultz that precedent back to 1940 permitted the con-tractors to send only one employee to do repair work, andthat any change in that manning rule should await negotia-tions for the successor to the existing bargaining agreementdue to expire on May 31, 1978. The Union, however,pushed for two-man crews, and in the end, Carlson testified,he "decided to give it a try, on a trial basis and see how itworks out." Schultz testified that it was left that thereshould be two men "when you have to take materials up theladders."I Certain errors in the transcript have been noted and are hereby cor-rected.2The pleadings establish that assertion of jurisdiction by the Board iswarranted here, and that the Charging Party is a statutory labor organiza-tion.Resp. Exh. I is a compilation of repairjobs for the years 1968-78, and onits face it gives the impression that until 1977 virtually no repair jobs weremanned by two-man crews. However, Respondent's President Carlson testi-fied that the jobs shown on the exhibit were chosen at "random"; he "didn'tpick every job." The exhibit is, therefore, useless for most purposes.4 At the hearing Schultz spoke of the danger involved in hauling matenalsup a ladder and also referred to the case of an employee alone on a roof whohad suffered a heart attack.Thereafter, although he considered the practice uneco-nomical and unfair to his customers, Carlson for the mostpart referred two employees to repair jobs. There weresome occasions, however, on which Carlson reverted tosending only one man to do repair work. In this connectionCarlson mentioned employee George Gentzel, who was"doing the majority of the repair." After September 1977Gentzel "had done one or two or three small repair jobs"by himself. While Carlson said that during this periodGentzel showed more "resistance" to working alone on re-pair jobs, he "did not refuse" to so work. On a few occa-sions after September 1977 Carlson discussed the two-mancrew issue with business agent Schultz, saying that he wasunhappy with the arrangement. On one of the last occa-sions, according to Carlson, Schultz said "that it would bechanged June Ist' to get this thing cleared because therewas a difference of opinion."On April II Carlson assigned Gentzel to a small repairjob in Oconomowoc, Wisconsin, for the following day.Gentzel testified that he told Carlson that he "would like tohave some help because it's kind of a tough job to get to.You have a lot of walking to do." Carlson said that he didnot want to send a second man to this minor job. Gentzelconceded that he also told Carlson that he desired helpbecause he "couldn't afford to be fined" by the Union. Fi-nally, however, Gentzel said "okay" and prepared his truckfbr travel the following day.The Union constitution requires that notice be given by alocal to a sister local in whose jurisdiction work is going tobe performed by the former. Accordingly, Gentzel calledSchultz, his business agent, to notify him of the Wisconsinjob, also saying, according to Schultz, that he "didn't wantto go by himself." Schultz reminded Gentzel of the practiceof clearing with a sister local when moving into its territory.Apparently operating on the assumptions that Respondentwould or should have two men working the Oconomowocjob and that Respondent would also honor the union con-stitution provision regarding having sister locals share a jobequally in these circumstances, Schultz then contacted theMilwaukee local himself. He "cleared" Gentzel into theMilwaukee jurisdiction and also arranged for an employeeto be referred by the Milwaukee local to the Oconomowocsite.Schultz then called Bob Hallberg, Respondent's superin-tendent, and told him about the arrangement with the Mil-waukee local. Hallberg said that Respondent wanted Gent-zel to do the job himself, and that he would cancel, i.e.,postpone, the repair job for the present. Hallberg toldSchultz to convey that information to Gentzel and to theMilwaukee local.Early the next morning Hallberg informed Carlson of theconversation with Schultz. Carlson then spoke with em-ployee Nick Di Angelo, a 38-year employee and a memberof the union executive board. Carlson said that he and hisbrother, a co-owner of Respondent, had decided that two-man crews were too expensive. Di Angelo advised him to"go by the contract" and also to call Schultz.At about 6:45 a.m. Carlson called Schultz at the unionhall and said that he and his brother had been discussing' As noted, the contract was to expire May 31.14 CARLSON ROOFING CO., INC.the question of two-man crews and felt that the precedentsfavored the use of only one man. Schultz "mentioned some-thing about that to be a subject of negotiations," and Carl-son then asked what would happen if he sent a man homefor refusing to do some work by himself. Schultz repliedthat "a man would have a right to file a grievance." WhenCarlson then asked what would happen if he sent all theemployees home, Schultz said "that was up to him." DiAngelo testified without contradiction that after Carlsoncompleted this call he kicked a pail and said, "We ain'tgoing out until we get this damn thing straightened out. Idon't care if it takes until June the Ist."Shortly thereafter, Carlson called a meeting of the 30 to35 roofers present and waiting to go to work. The varioustestimonial accounts are in some conflict as to what oc-curred, but I believe the following is a reasonably accuratesummary.Carlson read aloud the contract provision about repaircrews and told the employees that the use of two-man crewswas contrary to a long past practice and was uneconomical.Employee John York, a witness for General Counsel, testi-fied that Carlson stated that "if he sent one guy out, the guywill be fined. Somebody in the local said that one manwould be fined if he goes to work by himself." Carlsonfurther said that the employees would not work until thedispute was straightened out. Evidently based on a claim byCarlson to Di Angelo that some of the men wanted to workby themselves in doing repair work Di Angelo asked that hename the men. Carlson named Gentzel, Ray Miethke, andJohn Sypnieski. Someone, probably Di Angelo, then askedGentzel if he wanted to work alone on repair jobs. He re-plied that he did not. Sypnieski may have made a similarstatement and, according to the probably accurate testi-mony of employee David Sadtler, who appeared for Re-spondent, Miethke said that as long as "his understandingof the contract" was that "one man shouldn't work by him-self," he would not do so. Gentzel did not, however, cate-gorically refuse to work on the Oconomowoc job or on anyother job by himself.6According to his own testimony, DiAngelo stated to Gentzel toward the end of the meetingthat "either you guys have got to go by the contract or we'llget rid of it. We'll tear it up." The meeting ended withCarlson saying that there would be no "work that day until'To the extent that Carlson's somewhat confused testimony states thatGentzel "refused" to work on April 12 I think that he draws an erroneousconclusion. After saying that Gentzel "refused" to work alone, Carlson ex-plained, "He said that he did not want to go to that job unless he had help."Gentzel, an impressive witness, testified that he did mention the possibility ofa fine to Carlson on April II but said that after Carlson told him not toworry about it he said "okay" and prepared for the trip. In his first appear-ance on the stand Carlson stated that he talked with Gentzel on April I I: inhis second appearance he did not even "remember talking to George onApril i1," although he surely did have a conversation with Gentzel then.Although Superintendent Hallberg testified that Gentzel had not told himthat he did not want to do the job by himself, Carlson said that Hallberg hadrelated that Gentzel had said he did not want to, and that he feared beingfined. It appeared to me that Carlson, obviously a decent individual, wascaught up in the justice of his cause, and that his testimony was accordinglysomewhat tendentious. The initial testimony of Sadtler to the effect thatGentzel said, on April 12, that he "didn't want to go" is not inconsistent withGentzel's testimony that he expressed reluctance, not refusal. Although Sadt-ler subsequently made it sound as if Gentzel had flatly refused, he concededthat he could not recall the "exact words."we get this settled." That he further made reference to ter-minating work until June 1. the expiration date of the con-tract, is indicated not only by Carlson's testimony that heasked the employees if the issue was so vital to them thatthey "would stay out until June Ist" but also by Respon-dent witness Sadtler's testimony that Carlson said that "wemay not work until June."The work was suspended for only I day. Carlson testifiedthat legal counsel advised him to return the men to work.and he did so on April 13. It appears that Gentzel was theonly one of the suspended employees who had been as-signed to repair work on April 12; the others had evidentlybeen detailed to work in large crews on roof constructionjobs.7The evidence is hazy regarding the issue of the impositionof union fines on members who performed repair work bythemselves. It is clear that the Union never formally an-nounced such a rule. There is testimony that when the re-pair crew issue had been occasionally discussed at unionmeetings Schultz "communicated that it was the ExecutiveBoard's and my position that the men were not safe work-ing by themselves." Gentzel, the union recording secretary,testified that at these meetings, "the position of the Board...was that two men were required on patch and repairjobs." Schultz further testified that at one meeting a mem-ber had mentioned something about fining members whoworked alone.The manning subject had also been the subject of discus-sion at union executive board meetings. Schultz said that hehad never personally mentioned the possibility of a fine atthese meetings, but Gentzel said that the board, talking "asa group" at the board meetings, "discussed that thereshould be a fine brought up to try and stop it."' Since Gent-zel admittedly mentioned the possibility of a fine to Carlsonon April I I, it can be argued either that he seriously fearedthat possibility, or he was simply using it as an excuse topersuade Carlson to comply with the union position onmanning. The latter seems more likely. Thus, Carlson's tes-timony indicates that Gentzel had referred to the fine sanc-tion prior to April I 1 but had nonetheless gone out alone towork. Gentzel, asked whether he had worked alone on re-pair work even after the executive board meeting in which afine had been discussed, said that he had done so. Di An-gelo also referred to an occasion prior to April 12 on whichGentzel had said to him that members could be fined forworking alone, and Di Angelo had told him that he was,"wrong. We can't fine anybody."Nonetheless, it does appear that the Union was payingattention to the situation. On one occasion, probablyaround April, Sadtler had been sent out on a one-man job,and when he returned Gentzel inquired about whether hehad been working by himself, saying that he was not sup-posed to. Sadtler lied, saying there had been another manwith him. The following day he ran into Schultz, who in-quired whether Sadtler had worked alone the previous day:Sadtler said that he had not.Six employees were not present at the meeting, being engaged elsewhereat the time.I The record is unclear as to the practice of other contractors under con-tract to the Union with regard to this issue.15 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAnalysis and ConclusionsThe complaint alleges that the layoff of all but six ofRespondent's employees on April 12 was provoked by thefact that "the Union on their behalf and the employeesthemselves engaged in protected Union and/or concertedactivities" and accordingly violated Section 8(a)(3) and (1)of the Act.As a broad characterization of the facts, the complaintappears to be accurate. The chain of events which led to thel-day layoff-beginning with Gentzel's stated reluctance onApril I to work alone, which would have been contrary tothe Union's well-known position on that question; continu-ing with the report to Carlson on April 12 that Schultz hadarranged with the Milwaukee local for a second roofer toaccompany Gentzel; and ending with the resistance ex-pressed by Gentzel and one or two other employees at theApril 12 meeting on the subject of working alone-unques-tionably constituted "concerted" activity by the employeestaken in support of union policy. Respondent argues, how-ever, that the position being espoused by the Union and theemployees was not statutorily "protected" because it was "arepudiation of a promised obligation under the contract,"citing N.L.R.B. v. The Sands Manufacturing Co., 306 U.S.332 (1939).Sands is inapposite. There the union had informed man-agement that "the company could close its entire plant if itchose, but it could not operate the machine shop in accord-ance with the provisions of the contract." The SupremeCourt held that since the company "rightly understood thatthe men were irrevocably committed not to work in accord-ance with the contract," it was free "to treat them as havingsevered relations with the company because of theirbreach." The differences between that case and this one aresignificant.For one thing the union position as expressed bySchultz-that two men should be assigned to repair work"when you have to take materials up the ladders"--canscarcely be considered, in the circumstances, a declarationof intent "not to work in accordance with the contract."The disputed contract provision requiring "one or morejourneymen roofers along with helpers as required for safeworking conditions" is clearly susceptible to a constructionthat at least two employees should be assigned to any job atwhich it can reasonably be contended that safety would beimperiled by anything less. The fact is that despite the priorpractice of operating with one-man repair crews Respon-dent acquiesced from September 1977 until April 1978, a 7-month period, in Schultz' interpretation of the clause bymanning virtually all repair jobs with two-man crews. Thisexperience not only lends support to the construction of theagreement urged by the Union, but it also shows that Re-spondent had, so far as Schultz knew, fully agreed, howevergrudgingly, to keep that interpretation in effect until nego-tiations for the new agreement were conducted.A further distinction between this case and Sands, evenassuming arguendo that the construction asserted by theUnion was an improper one, is that here the Union madeno unequivocal declaration of its intent to enforce that con-struction. The possibility of fining a member for workingalone had been unquestionably bruited about, but the no-tion had never remotely achieved the status of formal unionpolicy. Schultz, clearly the most important union official,had never mentioned the word. The executive board haddiscussed the subject but took no action. A member hadevidently urged it at a union meeting, but the matter waspursued no further. It is obvious that Schultz was stakingout a staunch position on the two-man crew issue, and thatGentzel and perhaps the few other employees who per-formed most of the repair work thought it at least conceiv-able that a fine could eventuate from working alone. Butthat possibility had evidently not seemed serious enough todeter Gentzel from contravening the policy; Carlson's owntestimony shows that Gentzel had gone out alone on recentprevious occasions after alluding to a fine.Nor is there any merit in Respondent's related contentionthat a "partial strike" occurred here. In view of Carlson'stestimony that he consistently sent out two-man crews for a7-month period pursuant to Schultz' request in September1977 it is difficult to follow Respondent's assertions on briefthat "[flor months the Union and employees had resistedRespondent's legitimate directions in running its business"and that "Carlson had advised Schultz repeatedly ... thathis insistence on two men for repairs was unacceptable."The "legitimate directions" given during the relevant periodhad, in fact, been that two men, not one, should do repairwork; and while Carlson told Schultz several times thattwo-man crews were undesirable, his actions belie the claimthat he called them "unacceptable."Furthermore, there was no "strike." As I have foundabove, Gentzel no more "refused" to work alone on April12 than he had on earlier occasions when he had indicatedto Carlson that he did not want to work alone and then didso anyway. What obviously made the difference on April 12is that Carlson became angered by Schultz' perceived pre-sumptuousness in contacting the Milwaukee local aboutsending another man out. Instead of simply telling Schultzto cancel the arrangement with the Milwaukee local andthen ordering Gentzel to do the job by himself Carlson losthis temper and put Gentzel on the spot in front of the otheremployees. When Gentzel repeated that he did not want towork alone and one or two others similarly expressed them-selves in answer to a hypothetical question Carlson's angerexploded and a mass suspension ensued, mostly affectingemployees who were in no way involved in the dispute.Trying to force these tentative and untested employee senti-ments into a "partial strike" mold is a futile effort in thiscontext.Respondent further argues that it did not violate Section8(a)(3) because it merely engaged in a lawful I-day lockoutof employees for a legitimate business purpose.Ordinarily, when an employer adversely affects the em-ployment status or privileges of his employees for reasonsconnected with the exercise in a manner not deemed torender that exercise unprotected of their right to assist or berepresented by labor organizations, he engages in the kindof discrimination proscribed by Section 8(a)(3). Becauselocking out working men-refusing to let them performavailable work-has such a potentially devastating effect ontheir personal lives and a concomitantly inhibiting effect ontheir willingness to engage in Section 7 activities when thelockout is patently related to their collective action the16 CARL30N ROOFING CO., INC.Board has, over the years, generally held lockouts to beunlawful. As collected by the United States Supreme Courtin American Ship Building Co. v. N.L.R.B., 380 U.S. 300,307 (1965). the Board, prior to that case, had sanctionedlockouts only to safeguard against loss where a strike wasreasonably thought imminent, Quaker State Oil RefiningCorporation, 121 NLRB 334 (1958): to prevent seizure of aplant, Link-Belt Company (Dodge Plant), 26 NLRB 227(1940): to thwart repetitive disruptions of an integrated op-eration, Internaiolnal Shoe Company, 93 NLRB 907 (1951):to avoid materials spoilage resulting from a sudden workstoppage, Duluth Bottling Association el al.. 48 NLRB 1335(1943): to avert the immobilization of property belonging tocustomers, Belts Cadillac Od.s, Inc., 96 NLRB 268 (1951):and to preserve the integrity of a multiemployer bargainingunit from disintegration by a whipsaw strike. Bufdalo LinenSuppvly Compan el al., 109 NLRB 447 (1954).In American Ship, supra, and N.L.R.B. v. Brown e al..dba Brown Food Store, 380 U.S. 278 (1965), the Court tooka fresh look at the lockout and concluded that the Boardhad been applying the statute too stringently. The Courtheld in the former case that an offensive lockout, that is.one not merely designed to be protective, may be accept-able: "an employer violates neither §8(a)(1) nor §8(a)(3)when. after a bargaining impasse has been reached, he tem-porarily shuts down his plant and lays off his employees forthe sole purpose of bringing economic pressure to bear insupport of his legitimate bargaining position." 380 U.S. at318. In Brown the Court ruled that it was not unlawful fornonstruck, i.e., whipsawed, members of a multiemployer as-sociation to lock out employees and hire temporary replace-ments for them in order to maintain parity with the struckemployer who had hired such replacements.These decisions issued on the same day. The pendulumappeared to swing precipitously in favor of the lockout inJustice Stewart's opinion for the majority in American Ship.which seemed to conclude that a lockout should generallybe held lawful in the absence of specific evidence of wrong-ful motivation, with only the exception of "some practiceswhich are inherently so prejudicial to union interests and sodevoid of significant economic justification that no specificevidence of intent to discourage union membership or otherantiunion animus is required." 380 U.S. at 300. The Browntest for finding a violation in the absence of a showing ofactual motive was spelled out by Justice Brennan in argu-ably less restrictive terms: the Board need not inquire intomotivation in order to find an unfair labor practice "wherethe employer conduct is demonstrably destructive of em-ployee rights and is not justified by the service of significantor important business ends" 380 U.S. at 282.Subsequently, in Darling and Company, 171 NLRB 801(1968). where it was found that the parties had bargained"extensively and in good faith on all subjects." the unionhad declared that it would strike, if it did so, at a time of itsown choosing, and there had been a history of work stop-pages in the busy season; the Board, following the lead ofthe Supreme Court, held that the employer committed noviolation in locking out the employees prior to an actualimpasse in the negotiations.On review of this decision, Lane v. N.L.R.B., 418 F.2d1208, 1211 (D.C. Cir. (1969)). the court, while upholdingthe Board, noted that the "Supreme Court's approach toSections 8(a)(1) and (3) of the Act is presently in a state offlux," but that "[i]n twtr-ater cases, however, the Courtseems to have retreated from its per se approach in Ameri-can Ship." The later cases were N.L.R.B. v. Great DaneTrailers, Inc., 388 U.S. 26 (1967), and N.L.R.B. v. FleetwoodTrailer Companv, Inc.. 389 U.S. 375, 378 (1967), where "theCourt added to its American Ship formulation a new cate-gory covering employer conduct which had only a 'com-paratively slight' adverse effect on employee rights ... oncethe union has shown some adverse effect upon the rights ofthe employees, the employer must bear the burden of estab-lishing the 'legitimate and substantial business justifica-tions' for his conduct." To this most recent gloss on Section8(a)(3) and (I), the district court added that "[p]erhaps themost significant part of this test is the Court's requirementthat the reasons advanced be substantial. Apparently theemployer must demonstrate that his interest in pursuing theconduct at least balances the harm inflicted on the rights ofthe employees" 418 F.2d at 1209, 1210, 1211.It would not be unreasonable to argue that in the presentcase Carlson was inspired by union "animus" in taking theaction that he did. His ire was, it seems clear, specificallyaroused by union representative Schultz' call to the Mil-waukee local, and I feel confident that had it not been forthat 30 to 35 men would not have been laid off on April 12.'While the record shows that Respondent had otherwisemaintained a lengthy and positive relationship with theUnion, this flash of anger, resulting in reprisal against theemployees because of the conduct of their agent. might ar-guably be classified as the sort of union animus which ren-ders a lockout unlawful.However, being less than certain about this argument, Ishall address the combinations of elements set out in GreatDane Trailers, supra, which render unnecessary an inquiryinto actual motive. The first Grea Dane category, makingunlawful "inherently destructive" employer conduct eventhough the conduct maN be based upon important businessconsiderations, might apply here. As seen by the bystanderemployees, Respondent's drastic response to the allegianceto union policy expressed by a single employee might wellhave engendered among them a widespread and deeplyrooted fear of provoking Respondent about such matters inthe future. a result which seemingly qualifies as "inherentlydestructive" of their Section 7 rights.'There is no need to resolve that question, however, be-cause it is clear that the second Great Dane category re-quires a finding of violation here. Certainly, the suspensionhad at least a "comparatively slight" effect on the rights ofthe employees for the reason given above, and it thus be-comes incumbent upon Respondent to come forward with"evidence of legitimate and substantial business justifica-' As Carlson testified. "A business agent doesn't hire people oIfr us .Ifthe nion is going to request men, then the' should pay for them. So thatwas wrong.10 Compare Great Dane Trailers, supra, 388 U S at 32: "The act of payingaccrued benefits to one group of employees while announcing the extinctionof the same benefits for another group of employees who are distinguishableonly by their participation in protected concerted activities surely may havea discouraging effectl on either present or future concerted activity."17 DECISIONS OF NATIONAL LABOP .:'LATIONS BOARDtions for the conduct." Respondent's effort to meet thatburden falls far short of the mark.As pointed out above, it seer' .s probable that at onelevel Carlson was acting out of sheer pique. Di Angelo'stestimony that as Carlson "booted a pail" he said, "Weain't going out until we get this damned thing straightenedout" also suggests that Carlson had in mind settling thecrew size issue to his satisfaction. That is arguably a legiti-mate bargaining objective, but in the circumstances, thefailure to achieve that objective cannot constitute a "legiti-mate and substantial business justification" for suspendingthe employees.For one thing, Carlson chose to hammer out the issue notby negotiation with Schultz, the plainly responsible unionspokesman with whom he had been dealing in the past, butby confronting a group of surprised employees who do notappear to have had any authority for negotiating clarifica-tions of the multiemployer contract. For another, passingthe question of the propriety of such direct dealing withindividual employees, Carlson did not negotiate but ratherdictated. He did not call Schultz to seek agreement to revi-sion of the detente under which the parties had been livingfor 7 months, and as to which, according to Carlson's owntestimony, when he had recently broached the matter withSchultz it was left that "it would be changed June Ist to getthis thing cleared because there was a difference of opin-ion."" He did not even test the intensity of Gentzel's con-viction by ordering him to perform the Oconomowoc job byhimself. Instead, without exploring any other avenue of re-lief, Carlson abruptly chastised the employees for their ad-herence to an arrangement under which he had, to all ap-pearances, been living peacefully for 7 months and,perceiving no immediate change of position on their part,laid all of them off.Unlike Darling and Company, supra, there was no threatto strike, no history of past work stoppages, and no "bar-gaining extensively and in good faith on all subjects." Inthese circumstances it can scarcely be said that a "legiti-mate and substantial business justification" existed for lay-ing off all the employees on April 12.'2I note that in describing above Respondent's reason forthe layoff I may be stating the case to Respondent's advan-tage. Carlson testified that he told the man, "If we give intoday, we've lost it, as far as I was concerned. We weresetting a precedence [sic] and now we are giving in." Re-spondent's brief states, "As explained by Carlson, the pur-pose for his action was to avoid a precedent at the negotiat-ing session for a new contract." If what Carlson meant herewas that sending two men to do a repair job would set aprecedent, then he was simply wrong, since that had beenthe general practice for 7 months. If he meant that allowingGentzel to refuse to do the job without sanction was theprecedent he wished to avoid, that could have been pre-ll Negotiations for the new agreement did not begin until April 17.12 Compare N.L.R.B. v. David Friedland Painting Co., Inc., 377 F.2d 983,939 (3d Cir. 1967): "The natural tendency of [the lockout] was to discouragein some degree membership in Local 144. As slight as that tendency mayhave been, it looms large when compared with the economic justification forFriedland's actions."vented by ordering Gentzel to do the work and then if hedeclined disciplining him. In an immediate dispute whichinvolved only the possible insubordination of one employeethere can be no "legitimate and substantial" justification forthe suspension of the entire work force.)On the basis of the foregoing considerations I concludethat by suspending its employees from work on April 12,1978, Respondent violated Section 8(a)(l) and (3) of theAct. For similar cases see Romo Paper Products Corp., 208NLRB 644, 651 (1974), and Dust-Tex Service, Inc., 214NLRB 398 fn. 1 (1974). Although it seems superfluous toalso find that Carlson violated Section 8(a)(I ) by his threaton April 12 to lay off the employees until June .since thecomplaint so alleges, I shall so find.CON(CLUSIONS OF LAWI. Respondent is an employer within the meaning of Sec-tion 2(2) of the Act engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. Respondent interfered with, coerced, and restrainedemployees in the exercise of rights guaranteed in Section 7of the Act, thereby committing unfair labor practices pro-hibited by Section 8(a)(l) of the Act by: (a) layoff off itsemployees on April 12, 1978, and (b) threatening employeeswith layoff on April 12.4. Respondent discriminated with respect to tenure andterms and conditions of employment, thereby discouragingmembership in a labor organization and committing unfairlabor practices prohibited by Section 8(a)(3) and (1) of theAct by laying off its employees on April 12, 1978.TIlE REMEDYHaving found that Respondent has engaged in and isengaging in certain unfair labor practices within the mean-ing of Section 8(a)( I) and (3) of the Act, I shall recommendthat it be ordered to cease and desist therefrom and to takecertain affirmative action to effectuate the policies of theAct. Accordingly, Respondent shall be ordered to make itsemployees whole for any loss of earnings they may havesuffered because of the discrimination against them result-ing from the layoff on April 12, 1978.'4Backpay and inter-est shall be computed in accordance with F. W. WoolworthCompany, 90 NLRB 289 (1950), Isis Plumbing & HeatingCo., 138 NLRB 716 (1962), and Florida Steel Corporation,1' In the par. devoted by counsel for General Counsel in her bnef to con-sideration of the lockout issue she asserts, inter alia, that no legal lockoutoccurred because the bargaining agreement "contained an implied no-strike/no-lockout clause by its grievance procedure which required final and bind-ing resolution of disputes by the Joint Board," citing Local 174, Teamsters,Chauffeurs, Warehousemen Helpers of Amerca v. Lucas Flour Co, 369 U.S,.95 (1962). In fact, the contractual grievance procedure applied only to al-leged violations by roofing contractors and as to those contractors who weremembers of the association provided only for submission to the joint boardfor a trial of the alleged violation: thereafter, if the violation was found thefinding "shall be reported to the Executive Board of Roofers' Local 6 foraction."14 The record is not clear as to which employees would have worked onApril 12 I shall leave that question to the compliance stage of this proceed-ings.18 CARLSON ROOFING CO., INC.231 NLRB 651 (1977). I shall also recommend that tradi-tional notices be posted.Upon the foregoing findings of fact, conclusions of law.and the entire record and pursuant to Section 10(c) of theAct I hereby issue the following recommended:ORDER'The Respondent, Carlson Roofing Co., Inc., Rockford,Illinois, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Threatening employees with layoff because of the po-sitions taken by their union representative and by the em-ployees acting concertedly.(b) Discriminating against employees in regard to hire.tenure, or any term or condition of employment, therebydiscouraging membership in or activities on behalf of Roof-ers Local No. 6, United Slate, Tile and Composition Roof-ers, Damp and Waterproof Workers Association, AFL-CIO, or any other labor organization.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed in Section 7 of the Act.'5 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shallt, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.2. Take the following affirmative action which is deemednecessary to effectuate the policies of the Act:(a) Make whole its employees for losses incurred as aresult of the layoff of April 12. 1978, in the manner set forthin the section of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents for examination and copying all payrollrecords, reports, and all other records necessary to analyzeand determine the amount of backpay due under the termsof the Order.(c) Post at its Rockford, Illinois. facility copies of theattached notice marked "Appendix."6 Copies of said no-tice, on forms provided by the Regional Director for Re-gion 33, after being duly signed by Respondent's represent-ative, shall be posted by Respondent immediately uponreceipt thereof and maintained by it for 60 consecutive daysthereafter in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any other mate-rial.(d) Notify the Regional Director for Region 33, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith."s In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."19